DETAILED ACTION
Summary
This is the first action on the merits for application 16/572,353 filed on September 16, 2019.
This application claims priority to Japanese document 2018-182879 filed September 27, 2018.
Claims 1-6 are pending and have been considered on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al (JP 2013-243112A, wherein the English EPO machine translation is cited herein), in view of KANAMURA et al (Kanamura, Kiyoshi, et al. “Three Dimensionally Ordered Composite Solid Materials for All Solid-State Rechargeable Lithium Batteries.” Journal of Power Sources, vol. 146, no. 1-2, 2005, pp. 86–89., doi:10.1016/j.jpowsour.2005.03.171.). 
Regarding claims 1, 2 and 4, KOBAYABASHI et al teaches an all solid battery (paragraph 11) comprising a first electrode and second electrode (components 12 and 14) comprising a positive electrode active material (LiCoO2 as detailed in paragraphs 14 and 15) sandwiching an oxide-based solid electrolyte (component 16, taught to be oxide-based in paragraph 24) there between (paragraph 22).  

While KOBAYASHI et al teaches the use of an electrolyte comprising Li-La-Ti-O in paragraph 24, KOBAYASHI et al is silent to the use of the oxide in the electrode layers.

KANAMURA et al teaches an all solid-state battery in the abstract, just as in KOBAYASHI et al.  KANAMURA et al teaches the fabrication of electrodes comprising electrode active materials (such as lithium transition metal oxides, p. 87, left column) with Li-La-Ti-O ceramic materials (abstract) so to allow for increased electrode performance (decreased internal resistance, 

At the time of filing, it would have been obvious to mix the electrode active material and electrolyte materials together to form the electrode of KOBAYASHI et al, as in KANAMURA et al, so as to provide increased electrode performance due to greater contact between the active material and electrolyte.  Mixing the electrolyte (Li-La-Ti-O) material with the active material as taught in KANAMURA et al renders a pair of electrodes with the claimed composition.

Regarding claim 3, paragraph 24 of KOBAYASHI et al teaches the use of Li-Al-Ti-P-O with a specific composition disclosed in the final sentence, which read on the NASICON materials enumerated in paragraph 11 of the instant application.  The same materials will reasonably have the same structure, fulfilling the claim as written.

Regarding claim 5, KOBAYASHI et al teaches the use of electrodes of the same elemental components in paragraph 15.
Regarding claim 6, KOBAYASHI et al teaches the use of lithium in different amounts in the first and second electrodes based on the charge or discharge of the system, as detailed in paragraph 12.  For this reason, the electrode layers include a different amount of lithium component, rendering each electrode to have a different lithium component present therein, fulfilling the claim as written.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The IDS provides the NPL document to KOBAYASHI et al that features the use of NASICON materials in both the electrodes and the electrolyte, relevant to the state of the art concerning electrode/electrolyte materials and their overlap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        06/14/2021